Appeal from an order of the Supreme Court, Oneida County (Norman I. Siegel, A.J.), entered December 2, 2005. The order denied defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.E, Martoche, Smith, Fahey and Green, JJ.